Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
Concurrimos con la mayoría en cuanto determina que la designación del Ledo. Víctor Ramos Acevedo como abogado de oficio del acusado no es inconstitucional per se.
Sin embargo, entendemos que, debido a la complejidad de la controversia sobre la designación de abogados de ofi-cio tanto en casos civiles como criminales, el asunto debe ser reglamentado por este Tribunal. Tenemos el criterio de que la mayoría de este Tribunal, en esta etapa, no debe *624improvisar soluciones apresuradas que no tomen en consi-deración los distintos intereses en conflicto mediante un proceso que asegure la debida participación de todos los sectores de la profesión.
Aunque partimos de la premisa de que existe una gran necesidad de servicios legales de calidad para los indigen-tes, la variedad y complejidad de alternativas, los costos para el erario y los posibles perjuicios que puedan sufrir los derechos sustantivos de los abogados, prudencialmente aconsejan referir este asunto a la consideración de un pro-ceso reglamentario. De esta manera, se podrían examinar integralmente las diferentes dimensiones de esta contro-versia deontológica y ofrecer a todos los abogados una opor-tunidad de expresar sus respectivos criterios.
Con estas reservas y sin prejuzgar la extensión del de-ber ético de asistencia legal de indigentes a otras áreas y miembros de la profesión, concurrimos con la confirmación de la designación del Ledo. Víctor Ramos Acevedo como abogado de oficio del acusado y disentimos en cuanto a los demás pronunciamientos.